MR. JUSTICE ERICKSON
delivered the opinion of the Court.
*152This is the third time that we have reviewed the conviction of Gilbert Joseph Trujillo. He appealed his convictions, and we affirmed, after reviewing all of his assertions of error. See People v. Trujillo, 181 Colo. 350, 509 P.2d 794 (1973); People v. Trujillo, 190 Colo. 497, 549 P.2d 1312 (1976).
He has now petitioned for post-conviction relief pursuant to Crim. P. 35(b), asserting that he was denied the right to invoke the good faith but unreasonable belief defense which we recognized in People v. Bramlett, 194 Colo. 205, 573 P.2d 94 (1977), cert. denied sub nom., Colorado v. Bramlett, 435 U.S. 956, 98 S.Ct. 1590, 55 L.Ed.2d 808 (1978). His claim was denied by the district court. We now affirm the district court.
Trujillo was convicted of crimes which were committed on October 28, 1969, more than two years prior to the time that the criminally negligent homicide statute was enacted and became effective. 1971 Perm. Supp., C.R.S. 1963, 40-3-105;1 Colo. Sess. Laws 1971, ch. 121 at 419.
Since the criminally negligent homicide statute upon which the equal protection argument is predicated was not in effect at the time the crime was committed by Trujillo, the motion for post-conviction relief is without merit.
Accordingly, we affirm.

 Now section 18-3-105, C.R.S. 1973 (1978 Repl. Vol. 8).